The deputy commissioner was asked to approve this compromise and enter an award on the same.
I, therefore, find and determine that the petitioner, in accordance with the compromise, is entitled to compensation for temporary disability for a period of eight and five-sevenths (8 5/7) weeks, all of which has been paid, and compensation for permanent disability for a period of one hundred and ten (110) weeks based upon twenty-two’ (22%) per cent, of total, four and two-sevenths (4 2/7) weeks of which have already been paid, the compensation rate being seventeen ($17.00) dollars a week, and that his counsel, Henry Gambit, is entitled to a counsel fee of fifty ($50.00) dollars, to be paid by the respondent.
$$$$$$ #
Charles E. Corbin,

Deputy Commissioner.